Citation Nr: 1515102	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  11-19 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder. 

2.  Entitlement to service connection for genital herpes.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1978 to November 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

An October 1993 rating decision denied entitlement to service connection for a mental condition.  The Veteran was notified of the rating decision in November 1993.  He did not appeal the decision and the rating decision became final.  The Veteran is now seeking entitlement to service connection for an acquired psychiatric disorder and has been diagnosed with depression and anxiety during the course of the appeal.  Thus, this is a new claim rather than a petition to reopen the October 1993 rating decision as the diagnosis of depression and anxiety were not rendered at the time of the October 1993 decision.  See Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008) (claims that were based upon distinctly diagnosed diseases or injuries should be considered distinct claims for the purposes of 38 U.S.C.A. § 7104(b)); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Further, as the record reflects diagnoses for various psychiatric disorders, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
      
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA treatment records indicate that the Veteran has appealed a decision from the Social Security Administration (SSA) which denied entitlement to benefits.  The Veteran's SSA records are not currently associated with the claims file.  Therefore, upon remand, the RO shall associate any outstanding SSA records with the claims file.  See Golz v. Shinseki, 590 F. 3d 1317 (Fed. Cir. 2010).  
Accordingly, the case is REMANDED for the following action:

1.  Gather any outstanding pertinent records of VA treatment dated since May 2013.  If no additional records are available, this should be documented. 

2.  Afford the Veteran an additional opportunity to submit any other information that is not evidenced by the current record, to include records of any pertinent private treatment or lay statements from himself or from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, onset, and etiology of his genital herpes and acquired psychiatric disorders.  Associate any available identified records with the claims file.   

3.  Request from the SSA copies of any outstanding SSA disability benefit determinations as well as copies of the medical records on which such determinations were based.  If the records are not available, the claims file should be annotated to reflect such and the Veteran should be notified of such.  

4.  Then, the claims should be readjudicated.  If the benefits sought on appeal remain denied, the RO should issue the Veteran and his representative an appropriate Supplemental Statement of the Case and afford them appropriate time to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.    

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




